Case 0:20-cv-60114-RS Document 10 Entered on FLSD Docket 03/09/2020 Page 1 of 1



 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF FLORIDA
 -----------------------------------------------------------------x
 ZHEJIANG DONGRI IMPORT & EXPORT                                            CM/ECF
 CO., LTD., d/b/a Pilot Optics,
                                                                            Civil Action No.:
                                    Plaintiffs,                             20-CV-60114-RS
         -against-
                                                                            Hon. Rodney Smith, USDJ
 NEOPTX LLC,
                                              Defendant.
 -----------------------------------------------------------------x

                           Notice of Plaintiff’s Motion for Default Judgment
         Please take notice that based upon the accompanying declaration of attorney Jean-Claude

 Mazzola, the certificate of default entered by the Clerk of Court on file herein (Docket Entry 9),

 the complaint, and all of the other relevant papers and pleadings on file with the court in this

 matter, plaintiff Zhejiang Dongri Import & Export Co., Ltd., d/b/a Pilot Optics, by and through

 its attorneys, will move this court on a date to be determined, before the Honorable Rodney

 Smith, USDJ, at the United States Courthouse at 299 East Broward Boulevard, Courtroom 310B,

 Chambers 310A, Fort Lauderdale, Florida 33301, for an order pursuant to Fed. R. Civ. P. 55

 granting a default judgment against defendant Neoptx LLC, for (a) for $298,432.80; (b) for

 prejudgment interest at the statutory rate from the date of loss, plus costs; and (c) for such other

 and further relief as this court deems proper and just.

 Dated: New York, New York                                            MAZZOLA LINDSTROM LLP
        March 9, 2020
                                                                      /s/ Jean-Claude Mazzola
                                                                      Jean-Claude Mazzola
                                                                      Attorneys for plaintiff
                                                                      1350 Avenue of the Americas, 2nd Floor
                                                                      New York, NY 10019
                                                                      Tel: (646) 216-8585
                                                                      jeanclaude@mazzolalindstrom.com
